DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an ultrasound-producing mechanism in claim 1 which applicant discloses as an ultrasound generator 120 and an ultrasound transducer 130 (P0025).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-32, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0171981 (Rabiner).
21. Rabiner discloses a method for using an endoluminal device (medical device 11) to modify an intravascular lesion (P0050), comprising: providing an ultrasound-producing mechanism (e.g., ultrasound energy source 99 and “transducer within the handle 88” at P0041 and FIG. 2 which is the same as disclosed in this application) that converts an electric current into vibrational energy at an ultrasonic frequency (P0046). The method includes providing a sheath (catheter 36) including a sheath lumen (FIG. 1 and 5-6; P0039). The sheath is configured to retract from a first, fully extended position of the sheath (FIG. 5; P0074) and extend from a second, fully retracted position of the sheath (FIG. 6; P0074). The method includes providing a core wire (ultrasonic probe 15) disposed within the sheath lumen of the sheath (FIG. 1; P0039). The core wire is coupled to the ultrasound-producing mechanism via a sonic connector (quick attachment-detachment system 33 at FIG. 2 and P0041). The core wire is excited by the vibrational energy at the ultrasonic frequency when the ultrasound-producing mechanism is activated (P0034 and P0050). The method includes retracting the sheath relative to the core wire to expose a working length (e.g., exposed length of probe 15 in FIG. 6) of a distal portion of the core wire for ultrasound-based modification of one or more intravascular lesions (FIG. 6; P0050 and P0074).
22. The act of ultrasound-based modification of one or more intravascular lesions includes ablating the intravascular lesion (see ablation at P0056 of a lesion at P0050).
23. The distal portion of the core wire having the working length is wholly disposed within the sheath lumen while the sheath is in the first position (FIG. 5; P0072).
24. A maximum working length of the working length of the distal portion of the core wire is defined by a retraction distance over which a point on the sheath retracts from the first position to the second position (e.g., maximum working length is the retraction distance in FIG. 6 where the catheter 36 is retracted relative to the probe 15 at P0074).
26. The distal portion of the sheath is tapered (see tapered distal end 34 in annotated FIG. 5).

    PNG
    media_image1.png
    275
    594
    media_image1.png
    Greyscale

27. The sheath is at least one telescopic member of a plurality of telescopic members (e.g., catheter 36 is one of a plurality of telescopic members since it is connected to the handle 88 via the quick attachment-detachment system 33 at FIG. 2 and P0041).
28. The method of claim 21, comprising vibrating the core wire at a frequency in the range of 20.5 kHz±500 Hz (e.g., 20-80 kHz at P0061).
29. Rabiner discloses a method for using an endoluminal device (medical device 11) to modify an intravascular lesion (P0050), comprising providing a console (e.g., combination of ultrasound energy source 99 and “transducer within the handle 88 at P0041 and FIG. 2) that includes an ultrasonic generator (ultrasound energy source 99) to convert an alternating electric current into a high-frequency current (P0046), an ultrasonic transducer (“transducer” at P0041) to convert the high-frequency current into a vibrational energy (P0046), and an ultrasonic horn ( “horn” at P0046) to augment an amplitude of the vibrational energy (P0046). The method includes providing a sheath (catheter 36) including a sheath lumen (FIG. 1 and 5-6; P0039). The sheath is configured to retract from a first, fully extended position of the sheath (FIG. 5; P0074) and extend from a second, fully retracted position of the sheath (FIG. 6; P0074). The method includes providing a core wire (ultrasonic probe 15) disposed within the sheath lumen of the sheath (FIG. 1; P0039). The core wire is coupled to the ultrasonic horn via a sonic connector (quick attachment-detachment system 33 at FIG. 2 and P0041). The core wire is excited by the vibrational energy at the ultrasonic frequency when the ultrasonic generator is activated (P0034 and P0050). The method includes retracting the sheath relative to the core wire to expose a working length (e.g., exposed length of probe 15 in FIG. 6) of a distal portion of the core wire for ultrasound-based modification of one or more intravascular lesions (FIG. 6; P0050 and P0074).
30. The act of ultrasound-based modification of one or more intravascular lesions includes ablating the intravascular lesion (see ablation at P0056 of a lesion at P0050).
31. The distal portion of the core wire having the working length is wholly disposed within the sheath lumen while the sheath is in the first position (FIG. 5; P0072).
32. A maximum working length of the working length of the distal portion of the core wire is defined by a retraction distance over which a point on the sheath retracts from the first position to the second position (e.g., maximum working length is the retraction distance in FIG. 6 where the catheter 36 is retracted relative to the probe 15 at P0074).
34. A distal portion of the sheath is tapered (see tapered distal end 34 in annotated FIG. 5).
35. The sheath is at least one telescopic member of a plurality of telescopic members (e.g., catheter 36 is one of a plurality of telescopic members since it is connected to the handle 88 via the quick attachment-detachment system 33 at FIG. 2 and P0041).
36. The method includes vibrating the core wire at a frequency in the range of 20.5 kHz±500 Hz (e.g., 20-80 kHz at P0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0171981 (Rabiner), as applied to claim(s) 24 and 32 above, and further in view of US 8,414,543 (McGuckin, Jr.).
Rabiner discloses the invention substantially as claimed as discussed above and further discloses a housing (handle 88) but does not disclose the retraction distance being defined by a slot length in the housing that accommodates a proximal length of the sheath when the sheath is in the second position. McGuckin, Jr. teaches a method in the same field of endeavor where a retraction distance is defined by a slot length (e.g., length of slot 80) in a housing (housing 12) that accommodates a proximal length of the sheath 40) when the sheath is in the second position (FIG. 1A; col. 5, lns. 45-51) for the purpose of controlling extension and retraction of the sheath relative to the wire over a controlled length (FIG. 1A; col. 5, lns 45-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rabiner to define the retraction distance by a slot length in the housing that accommodates a proximal length of the sheath when the sheath is in the second position as taught by McGuckin, Jr. in order to controlling extension and retraction of the sheath relative to the wire over a controlled length.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771